IN THE SUPREME COURT OF APPEALS OF WEST VIRGINIA


                                January 2015 Term                    FILED
                                _______________                  June 10, 2015
                                                                  released at 3:00 p.m.
                                                                RORY L. PERRY II, CLERK
                                  No. 14-0970                 SUPREME COURT OF APPEALS
                                                                   OF WEST VIRGINIA
                                _______________


   STATE OF WEST VIRGINIA, ex rel. MICHAEL W. PARKER, PROSECUTING

         ATTORNEY FOR RANDOLPH COUNTY, WEST VIRGINIA,

                                Petitioner


                                           v.

   THE HONORABLE THOMAS H. KEADLE, JUDGE SITTING BY SPECIAL

  ASSIGNMENT FOR THE CIRCUIT COURT OF RANDOLPH COUNTY, WEST

                     VIRGINIA, and DEREK S.,

                           Respondents


      ____________________________________________________________

                   ORIGINAL PROCEEDING IN PROHIBITION

                            WRIT GRANTED
      ____________________________________________________________

                           Submitted: February 25, 2015

                              Filed: June 10, 2015



Michael W. Parker, Esq.                          Jeremy B. Cooper, Esq.

Prosecuting Attorney for Randolph County         John W. Cooper, Esq.

Christina W. Harper                              Cooper and Preston, PLLC

Assistant Prosecuting Attorney                   Parsons, West Virginia

Elkins, West Virginia                            Counsel for Respondent Derek S.

Counsel for the Petitioner




JUSTICE BENJAMIN delivered the Opinion of the Court.


JUSTICE KETCHUM dissents and reserves the right to file a dissenting opinion.
                             SYLLABUS BY THE COURT



              1.     “The State may seek a writ of prohibition in this Court in a criminal

matter where the trial court has exceed or acted outside of its jurisdiction. Where the

State claims that the trial court abused its legitimate powers, the State must demonstrate

that the court’s action was so flagrant that it was deprived of its right to prosecute the

case or deprived of a valid conviction. In any event, the prohibition proceeding must

offend neither the Double Jeopardy Clause nor the defendant’s right to a speedy trial.

Furthermore, the application for a writ of prohibition must be promptly presented.” Syl.

pt. 5, State v. Lewis, 188 W. Va. 85, 422 S.E.2d 807 (1992).



              2.     “In determining whether to entertain and issue the writ of prohibition

for cases not involving an absence of jurisdiction but only where it is claimed that the

lower tribunal exceeded its legitimate powers, this Court will examine five factors: (1)

whether the party seeking the writ has no other adequate means, such as direct appeal, to

obtain the desired relief; (2) whether the petitioner will be damaged or prejudiced in a

way that is not correctable on appeal; (3) whether the lower tribunal’s order is clearly

erroneous as a matter of law; (4) whether the lower tribunal’s order is an oft repeated

error or manifests persistent disregard for either procedural or substantive law; and (5)

whether the lower tribunal’s order raises new and important problems or issues of law of

first impression. These factors are general guidelines that serve as a useful starting point

for determining whether a discretionary writ of prohibition should issue. Although all


                                             i
five factors need not be satisfied, it is clear that the third factor, the existence of clear

error as a matter of law, should be given substantial weight.” Syl. pt. 4, State ex rel.

Hoover v. Berger, 199 W. Va. 12, 483 S.E.2d 12 (1996).



              3.     “In a criminal case, the inquiry made of a jury on its voir dire is

within the sound discretion of the trial court and not subject to review, except when the

discretion is clearly abused.” Syl. pt. 2, State v. Beacraft, 126 W. Va. 895, 30 S.E.2d 541

(1944).



              4.     “The relevant test for determining whether a juror is biased is

whether the juror had such a fixed opinion that he or she could not judge impartially the

guilt of the defendant. Even though a juror swears that he or she could set aside any

opinion he or she might hold and decide the case on the evidence, a juror’s protestation of

impartiality should not be credited if the other facts in the record indicate to the

contrary.” Syl. pt. 4, State v. Miller, 197 W. Va. 588, 476 S.E.2d 535 (1997).



              5.     “Actual bias can be shown either by a juror’s own admission of bias

or by proof of specific facts which show the juror has such prejudice or connection with

the parties at trial that bias is presumed.” Syl. pt. 5, State v. Miller, 197 W. Va. 588, 476

S.E.2d 535 (1997).




                                             ii
              6.     “The challenging party bears the burden of persuading the trial court

that the juror is partial and subject to being excused for cause[]. An appellate court only

should interfere with a trial court’s discretionary ruling on a juror’s qualification to serve

because of bias only when it is left with a clear and definite impression that a prospective

juror would be unable faithfully and impartially to apply the law.” Syl. pt 6, State v.

Miller, 197 W. Va. 588, 476 S.E.2d 535 (1997).



              7.     “When considering whether to excuse a prospective juror for cause,

a trial court is required to consider the totality of the circumstances and grounds relating

to a potential request to excuse a prospective juror, to make a full inquiry to examine

those circumstances and to resolve any doubts in favor of excusing the juror.” Syl. pt. 3,

O’Dell v. Miller, 211 W. Va. 285, 565 S.E.2d 407 (2002).


              8.     “If a prospective juror makes an inconclusive or vague statement

during voir dire reflecting or indicating the possibility of a disqualifying bias or

prejudice, further probing into the facts and background related to such bias or prejudice

is required.” Syl. pt. 4, O’Dell v. Miller, 211 W. Va. 285, 565 S.E.2d 307 (2002).



              9.     “Once a prospective juror has made a clear statement during voir

dire reflecting or indicating the presence of a disqualifying prejudice or bias, the

prospective juror is disqualified as a matter of law and cannot be rehabilitated by




                                             iii
subsequent questioning, later retractions, or promises to be fair.” Syl. pt. 5, O’Dell v.

Miller, 211 W. Va. 285, 565 S.E.2d 307 (2002).



              10.    “When a prospective juror makes a clear statement of bias during

voir dire, the prospective juror is automatically disqualified and must be removed from

the jury panel for cause. However, when a juror makes an inconclusive or vague

statement that only indicates the possibility of bias or prejudice, the prospective juror

must be questioned further by the trial court and/or counsel to determine if actual bias or

prejudice exists. Likewise, an initial response by a prospective juror to a broad or general

question during voir dire will not, in and of itself, be sufficient to determine whether a

bias or prejudice exists. In such a situation, further inquiry by the trial court is required.

Nonetheless, the trial court should exercise caution that such further voir dire questions to

a prospective juror should be couched in neutral language intended to elicit the

prospective juror’s true feelings, beliefs, and thoughts—and not in language that suggests

a specific response, or otherwise seeks to rehabilitate the juror. Thereafter, the totality of

the circumstances must be considered, and where there is a probability of bias the

prospective juror must be removed from the panel by the trial court for cause.” Syl. pt. 8,

State v. Newcomb, 223 W Va. 843, 679 S.E.2d 674 (2009).




                                              iv
Benjamin, Justice:



              The relator, Michael W. Parker, Prosecuting Attorney for Randolph

County, seeks a writ of prohibition to prevent the Circuit Court of Randolph County from

holding a new trial in the case of Derek S.1, who was tried and convicted by a jury on

eighty-one counts of several sexual offenses involving a minor female child.2 Derek S.

filed post-trial motions seeking a new trial, judgment of acquittal notwithstanding the

jury verdict and arrest of judgment. By order entered September 14, 2014, the circuit

court granted a new trial based upon the court’s failure to strike a juror for cause. For the

reasons stated herein, we determine that the circuit court abused its legitimate powers by

granting the motion for a new trial, and we grant the writ.



                I. FACTUAL AND PROCEDURAL BACKGROUND



       1
        Consistent with this Court’s rules and procedures, initials are used in the place of
the petitioner’s last name so that the juvenile victim will not be identifiable. See W. Va.
R. Appellate Procedure 40(e) (1).
       2
         Throughout the petition for writ of prohibition, the State misstates the number of
counts of conviction and the number of dismissed counts. The record reflects that Derek
S. was convicted of twenty-seven counts of first degree sexual assault, twenty-seven
counts of sexual abuse by a parent, guardian or custodian and twenty-seven counts of
incest, for a total of eighty one counts of conviction, but the petition stated there were
eighty-four counts of conviction. Also, the State submits that sixty-six of the original one
hundred fifty counts were dismissed, but the record reflects that sixty-nine counts were
dismissed.


                                             1

                Derek S. was indicted by the Randolph County grand jury on one hundred

fifty counts of several sexual offenses involving a female relative whose age was less

than twelve years. He was charged with fifty counts of first degree sexual assault, in

violation of W. Va. Code §§ 61-8B-3(a)(2) (2006) and 61-8B-3(c); fifty counts of sexual

abuse by a parent, guardian or custodian, in violation of W. Va. Code § 61-8B-5(a); and

fifty counts of incest, in violation of W. Va. Code § 61-8-12(b). These offenses were

alleged to have taken place over a one-year period between September of 2011 and

August of 2012 and were based upon at least four sexual encounters between Derek S.

and the child from September of 2011 through August of 2012. The State also alleged

that there were two encounters in September of 2012, after which the child was removed

from Derek S.’s home. The State moved to dismiss sixty-nine counts of the indictment

shortly before the January 2014 trial for lack of evidence. The court granted that by order

entered January 14, 2014.3



                This case proceeded to trial before Judge Jaymie Godwin Wilfong in

September of 2013. After approximately eleven hours of jury selection, a jury was

empaneled. Once the trial began, two members of the jury were stricken for cause,

resulting in the court declaring a mistrial upon the joint motion of the State and Derek

S.’s counsel.


       3
           See supra, note 1.


                                            2

              As an aid to selecting the jury for the second trial, and to accommodate

counsel who was hearing impaired, the parties agreed to use a jury questionnaire. This

questionnaire consisted of thirteen pages with sixty-nine questions. Each potential juror

was requested to complete the questionnaire and verify, under the penalties for perjury,

that the answers given were true and accurate. A majority of the panel completed this

questionnaire prior to trial; the remaining members of the panel filled out their

questionnaires on the first day of jury selection.



              The jury questionnaires included, among other things, questions regarding

whether each potential juror had pre-formulated an opinion as to the guilt or innocence of

Derek S. and whether hearing testimony and evidence about sexual conduct would be

troubling.



              Jury selection commenced on February 18, 2014. Prior to any voir dire, the

circuit court allowed the parties to challenge for cause potential jurors based upon the

answers provided in the jury questionnaire.          Derek S.’s counsel moved to strike a

prospective juror, Shannon Bennett Campbell (“Juror Campbell”), for cause, based upon

her answers to questions numbered 18, 58, and 59.              Those questions and Juror

Campbell’s answers are:

                    Question 18: Would the fact that [Derek S.] has been
              charged by police officers and indicted by a grand jury for

                                              3
              sexual offenses against his daughter lead you to believe that
              he might be guilty or not guilty of those charges?
                     Yes: ___x___           No______
              [Juror Campbell’s handwritten comment:] It would lead me to
              believe there is a suspicion.

                      Question 58: Have you personally formed an opinion
              about the Defendant [Derek S.]’s guilt or innocence as a
              result of anything you have heard, read or seen?

                     Yes: ___x___           No ______

              [Juror Campbell’s handwritten comment:] I try to presume
              innocence until found guilty, but when I read there were up to
              50 counts, I know my thinking was that this person must have
              done something.

                     Question 59: Do you have any strong feelings toward
              the Defendant [Derek S.] as a result of what you have heard,
              read or seen in the news media about the Defendant?”

              [Juror Campbell’s handwritten comment with an arrow
              pointing toward Question 58:] Number 58 Answer explains
              my initial observation of case.



              The following discussion ensued between the State, Derek S.’s counsel and

the court regarding the motion to strike:

              THE COURT:           Number five, Shannon Bennett. She’s
              married to a Campbell and her maiden name is Bennett. And,
              I believe, she goes by both.

              COUNSEL:               Judge, for 58 and 59, we would make a
              for cause strike. She also answered 18 and that would lead me
              to believe that there is a suspicion. So she actually took it a
              little further than the question itself indicated. But the major
              concern that we would have with this particular juror is that,
              if I can quote her, “I try to presume innocence until found
              guilty, but when I read that there were up to 50 counts I know

                                              4
              and my thinking was that this person must have done
              something.” And then in 59, it basically referred to question
              58.

              THE COURT:           Okay, Mr. Parker.

              THE STATE:            The State would object to a for cause
              strike on this one. She indicates in 18 that, I believe, the
              charge would lead her to believe there’s a suspicion.
              Obviously, the charge would indicate that there is probable
              cause to believe that offense was committed after the grand
              jury has listened to the evidence. I think that this is one that
              potentially we could do some work on, as far as instructing
              and also further follow-up questions to see whether or not she
              truly has a bias that would preclude her from serving on the
              jury.

              THE COURT:          The motion, at this time, is denied. What
              we’ll do is we will bring her back in for individual voir dire
              so that you can explore those issues and you can renew your
              motion if you want to.




              The parties continued jury selection, including group and individual voir

dire of prospective jurors. Notwithstanding the court’s previous invitation, no additional

questions were directed toward Juror Campbell. The parties exercised their peremptory

strikes; Juror Campbell was not stricken by the State or Derek S. Juror Campbell was

seated as an alternate juror, without objection being raised by Derek S. As the trial

commenced, a previously empaneled regular juror was stricken and Campbell assumed

that juror’s position on the panel. No objection was made by Derek S. at the time Juror

Campbell was placed on the jury as a regular member. The trial continued, resulting in a

guilty verdict on a total of eighty-one counts of sexual offenses.

                                             5

              After his conviction, Derek S. filed motions for a new trial, judgment for

acquittal notwithstanding the verdict, and arrest of judgment, which were heard by Judge

Thomas H. Keadle on August 6, 2014. Among other grounds,4 Derek S. argued that

Juror Campbell should have been stricken for cause because of her answers to questions

18, 58 and 59 in the jury questionnaire.5 Derek S. also argued that because Juror

Campbell sent a post-trial thank you letter to the prosecuting attorney complimenting his

performance, she should have been stricken for cause.           The State refuted these

allegations, arguing that the answers to the questionnaire were not proof of bias and that

Derek S. had an opportunity to individually question Juror Campbell to explore whether

she was biased and chose not to ask additional questions. Furthermore, the State argued

that Derek S. did not object to the composition of the panel.




       4
         During the pendency of the indictment, Judge Wilfong was the subject of judicial
disciplinary proceedings that ultimately resulted in her suspension without pay for the
remainder of her term in office. See In re Wilfong, 234 W. Va. 394, 765 S.E.2d 283
(2014). While the judicial disciplinary proceedings were pending, this Court disqualified
Judge Wilfong from hearing any criminal matters. This Court appointed Judge Keadle
and another senior status judge to preside over any criminal proceedings in Randolph
County.
       5
         Some of these additional grounds included the involvement of defense counsel in
filing complaints against Judge Wilfong for misconduct; some of the remarks made by
the State that Derek S. alleged violated his Fifth Amendment and state Constitution
rights; failure to give a jury instruction on exculpatory evidence and other instructional
error; and a witness’ use of the “Finding Words” protocol. Derek S. also questioned the
failure to strike another juror who worked for the State Police.


                                             6

              At a hearing held on August 2, 2014, Judge Keadle granted Derek S.’s

motion for a new trial, finding that Juror Campbell’s answers expressed bias against

Derek S. and that she should have been stricken for cause. The court further found that

Juror Campbell’s bias against Derek S. was further reflected by the thank you note sent to

the prosecuting attorney after the trial.



              The State filed the instant petition for a writ of prohibition seeking to

prevent the enforcement of the September 14, 2014, order of the circuit court granting

Derek S. a new trial.



                              II. STANDARD OF REVIEW

              In syllabus point 5 of State v. Lewis, 188 W. Va. 85, 422 S.E.2d 807

(1992), this Court concluded that under extraordinary circumstances, the State may seek a

writ of prohibition to address an adverse ruling in a criminal matter. We held:

                      The State may seek a writ of prohibition in this Court
              in a criminal matter where the trial court has exceed or acted
              outside of its jurisdiction. Where the State claims that the
              trial court abused its legitimate powers, the State must
              demonstrate that the court’s action was so flagrant that it was
              deprived of its right to prosecute the case or deprived of a
              valid conviction. In any event, the prohibition proceeding
              must offend neither the Double Jeopardy Clause nor the
              defendant’s right to a speedy trial.         Furthermore, the
              application for a writ of prohibition must be promptly
              presented.

Id.


                                            7

             The standard for granting a writ of prohibition is as follows:

                     In determining whether to entertain and issue the writ
             of prohibition for cases not involving an absence of
             jurisdiction but only where it is claimed that the lower
             tribunal exceeded its legitimate powers, this Court will
             examine five factors: (1) whether the party seeking the writ
             has no other adequate means, such as direct appeal, to obtain
             the desired relief; (2) whether the petitioner will be damaged
             or prejudiced in a way that is not correctable on appeal; (3)
             whether the lower tribunal’s order is clearly erroneous as a
             matter of law; (4) whether the lower tribunal’s order is an oft
             repeated error or manifests persistent disregard for either
             procedural or substantive law; and (5) whether the lower
             tribunal’s order raises new and important problems or issues
             of law of first impression. These factors are general
             guidelines that serve as a useful starting point for determining
             whether a discretionary writ of prohibition should issue.
             Although all five factors need not be satisfied, it is clear that
             the third factor, the existence of clear error as a matter of law,
             should be given substantial weight.

Syl. pt. 4, State ex rel. Hoover v. Berger, 199 W. Va. 12, 483 S.E.2d 12 (1996).




                                    III. ANALYSIS

             At issue is whether the circuit court exceeded its jurisdiction in granting a

new trial based upon Juror Campbell’s alleged bias against Derek S., and if so, whether

this rises to the level warranting the issuance of a writ of prohibition. While the matter

before us is not an appeal of this conviction, we must be cognizant of our standard of

review and requirements for the striking of potential jurors for cause. This Court’s




                                             8

standard of review upon appeal of the lower court’s failure to strike a juror for cause has

been stated as follows:

                      In reviewing the qualifications of a jury to serve in a
              criminal case, we follow a three-step process. Our review is
              plenary as to legal questions such as the statutory
              qualifications for jurors; clearly erroneous as to whether the
              facts support the grounds relief upon for the disqualification;
              and an abuse of discretion as the reasonableness of the
              procedure employed and the ruling on disqualification by the
              trial court.

State v. Hughes, 225 W. Va. 218, 226–227, 691 S.E.2d 813, 821–822 (2010) (citing State

v. Miller, 197 W. Va. 588, 600–01, 476 S.E.2d 547–48 (1996)).             Furthermore, we

recognize that “[i]n a criminal case, the inquiry made of a jury on its voir dire is within

the sound discretion of the trial court and not subject to review, except when the

discretion is clearly abused.” Syl. pt. 2, State v. Beacraft, 126 W. Va. 895, 30 S.E.2d 541

(1944).



              The Court explored the issues of juror bias and disqualification in State v.

Miller, 197 W. Va. 588, 476 S.E.2d 535 (1997). A juror is considered to be biased where

“the juror had such a fixed opinion that he or she could not judge impartially the guilt of

the defendant.” Id., 197 W. Va. at 605, 476 S.E.2d at 552 (citations omitted). The test for

determining juror bias was set forth in Syllabus point 4 of Miller as follows:

                     The relevant test for determining whether a juror is
              biased is whether the juror had such a fixed opinion that he or
              she could not judge impartially the guilt of the defendant.
              Even though a juror swears that he or she could set aside any
              opinion he or she might hold and decide the case on the

                                             9
               evidence, a juror’s protestation of impartiality should not be
               credited if the other facts in the record indicate to the
               contrary.


Further, “[a]ctual bias can be shown either by a juror’s own admission of bias or by proof

of specific facts which show the juror has such prejudice or connection with the parties at

trial that bias is presumed.” Syl. pt. 5, id.



               In terms of the burden of persuasion that a juror should be stricken for

cause, we held in syllabus point 6 of Miller that

                       [t]he challenging party bears the burden of persuading
               the trial court that the juror is partial and subject to being
               excused for cause[]. An appellate court only should interfere
               with a trial court’s discretionary ruling on a juror’s
               qualification to serve because of bias only when it is left with
               a clear and definite impression that a prospective juror would
               be unable faithfully and impartially to apply the law.



               When examining a juror’s statements for bias, those statements should be

viewed on the whole, as opposed to being parsed.

                      When considering whether to excuse a prospective
               juror for cause, a trial court is required to consider the totality
               of the circumstances and grounds relating to a potential
               request to excuse a prospective juror, to make a full inquiry to
               examine those circumstances and to resolve any doubts in
               favor of excusing the juror.

Syl. pt. 3, O’Dell v. Miller, 211 W. Va. 285, 565 S.E.2d 407 (2002).           Further, “[i]f a

prospective juror makes an inconclusive or vague statement during voir dire reflecting or


                                                10

indicating the possibility of a disqualifying bias or prejudice, further probing into the

facts and background related to such bias or prejudice is required.” Syl. pt. 4, id. And,

“[o]nce a prospective juror has made a clear statement during voir dire reflecting or

indicating the presence of a disqualifying prejudice or bias, the prospective juror is

disqualified as a matter of law and cannot be rehabilitated by subsequent questioning,

later retractions, or promises to be fair. Syl. pt. 5, id.




               In cases where the juror’s responses are not clear, the court has certain

duties. In syllabus point 8 of State v. Newcomb, 223 W. Va. 843, 679 S.E.2d 675 (2009),

we held:

                       When a prospective juror makes a clear statement of
               bias during voir dire, the prospective juror is automatically
               disqualified and must be removed from the jury panel for
               cause. However, when a juror makes an inconclusive or
               vague statement that only indicates the possibility of bias or
               prejudice, the prospective juror must be questioned further by
               the trial court and/or counsel to determine if actual bias or
               prejudice exists. Likewise, an initial response by a
               prospective juror to a broad or general question during voir
               dire will not, in and of itself, be sufficient to determine
               whether a bias or prejudice exists. In such a situation, further
               inquiry by the trial court is required. Nonetheless, the trial
               court should exercise caution that such further voir dire
               questions to a prospective juror should be couched in neutral
               language intended to elicit the prospective juror’s true
               feelings, beliefs, and thoughts—and not in language that
               suggests a specific response, or otherwise seeks to rehabilitate
               the juror. Thereafter, the totality of the circumstances must be
               considered, and where there is a probability of bias the
               prospective juror must be removed from the panel by the trial
               court for cause.

                                                11

               The State does not argue that the circuit court was without authority to

entertain the motion for new trial; instead, the State suggests that the court exceeded its

authority when it granted a new trial. Pursuant to Lewis, supra, where the State claims

that the trial court abused its legitimate powers, the State must demonstrate to this Court

that the circuit court’s action was so flagrant that the State has been deprived of a valid

conviction. In this case, this burden is satisfied if the granting of a new trial was not

warranted under the totality of the circumstances.



              While Juror Campbell’s answers to questions 18, 59 and 58 may well have

given rise to a need for further inquiry, we do not agree with the circuit court’s

conclusion that her answers were enough, standing alone, to strike her for cause. The

statements do not manifest a “clear and definite impression” that Juror Campbell would

not be able to fairly and impartially apply the law. See syl. pt. 6, Miller, supra.



              The facts of this case are similar to those in State v. Hughes, 225 W. Va.

218, 691 S.E.2d 813 (2010). In Hughes, the circuit court was asked to disqualify a juror

who answered “yes” to the question of whether she believed that when someone is

charged with a crime they are more likely than not to be guilty.            The State asked

additional questions based upon this juror’s answer, and ultimately, the court concluded



                                             12

that she should not be stricken for cause. The circuit court’s ruling was affirmed by this

Court. In syllabus point 5 of Hughes, we held:

                     A prospective juror is not subject to removal for cause
              merely because he/she affirmatively answered a question
              which, in essence, asked whether the juror believes that a
              person is arrested or charged because there is probable cause
              that the person is guilty. To the extent that State v. Griffin,
              211 W.Va. 508, 566 S.E.2d 645 (2002), holds otherwise, it is
              overruled.



              As indicated above, although the circuit court gave defense counsel the

opportunity to conduct individual voir dire of Juror Campbell, no further inquiry was

made. Absent such inquiry, we do not believe that the totality of the circumstances

establishes Juror Campbell should have been dismissed for cause. In deciding to the

contrary, the circuit court has clearly erred as a matter of law.



              Applying the five-point test of Hoover, supra, we find that the State does

not have a right to appeal the order granting Derek S. a new trial. Therefore, it has no

adequate means short of this writ to challenge enforcement of the order granting a new

trial. Furthermore, the State will be deprived of the lawful conviction of Derek S. and

forced to retry him if this writ is not granted. Additionally, as stated above, the lower

court’s granting of a new trial is clearly erroneous as a matter of law.




                                              13

              The fourth and fifth components of Hoover are related to whether the lower

court’s order represents an oft-repeated error, whether the order manifests persistent

disregard to either procedural or substantive law, and whether new and important

problems or issues of law are raised. We do not believe the circuit court’s order falls

within these factors. However, because of the clear legal error and lack of an appeal, as

well as the deprivation of a lawful conviction, the weight of the other Hoover factors

supports granting the writ of prohibition.



                                   IV. CONCLUSION

              We conclude that the circuit court erred in finding that Juror Campbell

should have been removed from the jury panel for cause. The circuit court’s granting of

a new trial on this basis was erroneous and has resulted in the State being deprived of a

valid   conviction.   We     therefore   grant     the   requested   writ   of    prohibition.



                                                                                 Writ granted.




                                             14